Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Zimmerman on 07/23/2021.
The application has been amended as follows: 
Claim 19 (currently amended)
A method comprising:
storing, by a platform security processor operating in an information handling system, an initial boot block (IBB) at a basic input/output system (BIOS) non-volatile random access memory (NVRAM), the IBB including instructions first executed by an x86 central processing unit during initialization of the information handling Atty Dkt No: DC-109922Page 5 of 8App No: 15/919,444system to validate second instructions executed during a pre-Extensible Firmware Interface (PEI) phase of the initialization, the IBB stored at sectors of the NVRAM, each sector of the sectors being a unit of storage erased during an NVRAM erase operation; 
storing a redundant copy of the IBB at different sectors of the BIOS NVRAM that are different from the sectors storing the IBB; and 
executing, a single boot-up procedure using the IBB; 
determining during the single boot-up procedure, that an electrical power failure corrupted the IBB using a software validation; and 


Allowable Subject Matter

Claims 1-4,7-9,11-15, and 17-19 allowed. The newly numbered claims are 1 through 15.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: in response to the interruption of the electrical power corrupting the IBB stored at the first sector of the NVRAM, identifying, by the platform security processor during the executing of the single boot-up procedure, a redundant copy of the IBB is stored at a second sector of the NVRAM, the second sector different than the first sector; outlined in claims 1, 12, and 19. In particular, having the Platform Security Processor identify IBB corruption being caused by interruption of electrical power, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.X./Examiner, Art Unit 2113                                                                       
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113